FILED
                            NOT FOR PUBLICATION                             JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10488

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00151-GMN

  v.
                                                 MEMORANDUM *
OLIVERIO ARELLANO-AVILES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Oliverio Arellano-Aviles appeals from the 33-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Arellano-Aviles contends that the district court procedurally erred when it

failed to explain adequately why it rejected his arguments for a more lenient

sentence based on the minor nature of his aggravated felony conviction. The

record belies his contention. The district court considered Arellano-Aviles’s

mitigating arguments and adequately explained that in light of his criminal history,

a sentence at the bottom of the advisory Guidelines range was warranted. See 18

U.S.C. § 3553(a); United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). In light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors, Arellano-Aviles’s sentence is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                     10-10488